Citation Nr: 0939916	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected chronic pseudofolliculitis barbae with 
post incision and residual scarring.


ATTORNEY FOR THE BOARD

Jebby F. Rasputnis


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted the 
Veteran's claim for entitlement to service connection for 
chronic pseudofolliculitis barbae with post incision and 
residual scarring (hereafter skin disorder) and assigned a 10 
percent evaluation, effective November 22, 2005. 

The Veteran filed a timely notice of disagreement with the 
rating decision and subsequently perfected an appeal on the 
issue of entitlement to an initial evaluation in excess of 10 
percent for his service-connected skin disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the Veteran is appealing the initial 10 percent rating 
that was assigned for his skin disorder after service 
connection was granted, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999), is for application (when a claimant 
appeals the initial rating for a disability, VA must consider 
the propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection).

The Board notes that the most recent examination of record of 
the Veteran's service-connected skin disorder was in June 
2006, which is more than 3 years ago. This examination was 
conducted at a private medical facility and does not reflect 
any review of the Veteran's claims file or service treatment 
records.  The examiner stated that the Veteran's disorder has 
required treatment, medication, and surgery in the past.  
Specifically, the examiner noted that the Veteran had 
received steroid injections.  Although the claims file 
contains records of a June 1983 surgery, treatment in August, 
October, and December of 2005, the 2006 examination, and a 
2007 assessment, there is no evidence of the provision of 
steroid injections or any other surgical or medical 
treatments (which were described as "numerous" in the 
October 2005 treatment note).

Subsequent to the June 2006 examination, a private August 
2007 treatment record was added to the claims file.  The 
August 2007 treatment record states that the Veteran is 
"being seen at the VA hospital."  Although a portion of the 
record is not legible, the word "cysts" appears twice; it 
is not clear if the authoring physician is indicating the 
appearance of new, or the treatment of existing, cysts.  This 
2007 treatment record also reflects that the Veteran's 
disorder had existed, at the time of the note, for one and 
one half years.  However, the Veteran's service treatment 
records, the June 2006 examination, and the November 2006 
rating decision indicate that his skin disorder manifested 
while he was in service.  The Veteran submitted an 
authorization form in September 2007 which indicated that Dr. 
Suchniak had indicated that 3.5 percent of his beard area or 
face, which is equal to about 60 percent of his beard area 
was scarred.  
 
Effective October 23, 2008, VA revised the criteria for the 
evaluation of scars. 73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  
The implementing regulation for the new rating criteria 
provides that these revisions apply only to applications for 
benefits received by VA on or after October 23, 2008.  A 
claimant rated under a previous version of the criteria may 
request review under the most recent criteria.  Since in this 
case, the Veteran's initial claim for increase preceded 
October 23, 2008, and he has not specifically requested 
evaluation under the latest revised criteria, these 
provisions do not presently apply.

Based of the Veteran's statements and the medical evidence 
since the 2006 examination, it appears that the service-
connected skin disorder may have worsened.  Consequently, the 
Board finds that additional development is warranted prior to 
final adjudication of the issue of entitlement to an initial 
evaluation in excess of 10 percent for a service-connected 
skin disorder, effective November 22, 2005.  Pursuant to 38 
C.F.R. § 3.327(a) (2009), examinations will be requested 
whenever VA determines, as in this case, that there is a need 
to determine the current severity of a disability.  See also 
38 C.F.R. § 3.159 (2009).

In the notice of disagreement, the Veteran indicated that he 
received all treatment from the Boris Willis Clinic in Rocky 
Mount, North Carolina. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for his skin disorder, to 
include the treatment records of the 
Boris Willis Clinic in Rocky Mount, North 
Carolina..  After securing the necessary 
authorizations, the RO/AMC must attempt 
to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.	The RO/AMC must then schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected skin disorder.  The following 
considerations will govern the 
examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination. 
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must determine the current 
severity of the service-connected 
skin disorder.  The examiner should 
comment on all signs and symptoms 
that are attributable to the 
Veteran's skin disorder, including 
the eight characteristics of 
disfigurement listed under DC 7800 
and the size of the each scar or the 
size of the area affected (in square 
inches or centimeters). The examiner 
must identify and describe each scar 
associated with the skin disorder and 
indicate whether each scar is deep 
(i.e., associated with soft tissue 
damage) or superficial (i.e., not 
associated with soft tissue damage); 
and whether there is any tenderness 
on examination. In all conclusions, 
the examiner must identify and 
explain the medical basis or bases, 
with identification of the evidence 
of record. 

c.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis. The report prepared must 
be typed.

3.	After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. If any 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

4.	Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for an 
initial evaluation in excess of 10 
percent for service-connected skin 
disorder.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case 
("SSOC"). An appropriate period of time 
should be allowed for response. 
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any sent 
notice was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

